--------------------------------------------------------------------------------

Exhibit 10.27
 
CAMERON INTERNATIONAL CORPORATION


EXECUTIVE SEVERANCE PROGRAM
 
Effective July 1, 2000
Reissued January 12, 2007
Reissued November 5, 2009
Revised/reissued October 17, 2012


I.  General


1.
PURPOSE



To establish a severance program (the “Program”) for senior level executives of
Cameron International Corporation  “Company” that recognizes (i) the relatively
more difficult employment transition that occurs upon the termination of
employment of higher paid individuals; and (ii) that most senior level executive
employees serve at the pleasure of the Company and are decidedly “at will” –
meaning that the Company may terminate the employment relationship at any time
for any reason without liability to the employee.


2. 
SCOPE



This Program applies to Company Officers with a level of Vice President and
higher and such other employees, as may be designated by the Company’s Chief
Operating Officer (“Covered Executive”).


3. 
ELIGIBILITY FOR PLAN BENEFITS



 
(a)
Any Covered Executive whose employment is terminated by the Company for reasons
other than cause, as determined in its sole discretion by the Company,
(“Termination”),  and who executes and delivers the Waiver and Release as
provided for in Section 10 hereof shall be eligible for the separation benefits
provided for by this Program, subject to the terms and conditions of this
Program.



 
(b)
If the group in which the Covered Executive is employed is sold, merged or
consolidated with another entity or business, any Covered Executive who
continues employment or is offered continued employment with a new owner of a
former Company operation in the same or reasonably comparable position, will not
be eligible for benefits under this Program.  Similarly, if  the Company
establishes a joint venture and the Covered Executive is offered the same or a
reasonably comparable position with the joint venture, the Covered Executive
will not be eligible for benefits under this Program.  The Company’s Vice
President, Human Resources will make the determination, in its discretion, as to
the comparability of any such position.

 
II.  Separation Benefits


4.
SALARY CONTINUATION PAYMENTS



Following Termination, provided that the Covered Executive complies with the
Waiver and Release requirement of Section 10, hereof, as well as other
conditions of this Program, the Covered Executive will receive salary
continuation payments for a period of twelve (12) months. These payments will be
based on the Covered Executive’s base salary rate at the time of Termination and
will be paid through the Company’s normal payroll cycle.  Except as provided in
the next sentence, salary continuation payments will begin with the Company’s
first payroll cycle that occurs after the expiration of 28 days from the
execution of the Waiver and Release (“Notice Period”).  The Covered Executive
may waive 21 of the 28 days of such Notice Period but in no event may the Notice
Period be reduced to less than 7 days following the Covered Executive’s last day
of employment by the Company (“Termination Date”).  In the event the Termination
is a result of or part of a group layoff, the Notice Period shall be 60 days of
which no part is waivable.
 
 
1

--------------------------------------------------------------------------------

 


5.
BENEFITS



 
(a)
A Covered Executive’s participation in all employee benefit plans ends on the
Termination Date.   No payments made pursuant to this Program and no payout for
unused vacation or under the MICP or LTIP grants are deferrable under any
Company Plan including the Cameron Retirement Savings Plan or the Cameron
Nonqualified Compensation Plan, nor are they considered for purposes of employer
contributions or accruals under such plans or any other similar plan sponsored
by the Company.



 
(b)
Following Termination, the Covered Employee will receive a lump sum payment
equal to the cost of 12 months’ COBRA coverage.  This lump sum will be subject
to all applicable taxes. THE COVERED EXECUTIVE IS RESPONSIBLE FOR HIS OR HER OWN
COBRA ELECTION.



 
(c)
Information regarding conversion privileges or portability of the Supplemental
Life Insurance will be communicated on or prior to the Termination
Date.  Eligibility for distributions under any Cameron sponsored retirement plan
will be subject to, and any such distribution will be made in accordance with,
the provisions of the specific plan.



6. 
MANAGEMENT INCENTIVE COMPENSATION PLAN



A Covered Executive’s participation in MICP will be prorated through his or her
Termination Date and the amount of any award to be paid will be determined by
the actual performance against the goals and objectives established for the
applicable plan year as set out in the Covered Executive’s MICP award letter for
the applicable year.  Payment of the MICP bonus for the final year of
participation will be made at the same time as payments for that year are made
for active employees with respect to such year, provided, however, that in any
event such payment will be made prior to March 15th of the year following the
plan year for which it was earned. No further MICP entitlements will be earned
during the severance period.


7. 
LONG-TERM INCENTIVE PLAN



The terms of the Company’s Long-Term Incentive Plans and the specific provisions
of the award agreement(s) will govern awards granted to the Covered Executive.
The length of time to exercise any vested long-term incentive award shall be
governed by the terms of the individual agreement(s) or any resolution of or
amendment to an award agreement expressly providing otherwise for the Covered
Executive as may be approved by the Compensation Committee of the Company’s
Board of Directors or Chief Executive Officer.


8. 
OUTPLACEMENT SERVICES



In addition to salary continuation as provided above, outplacement services for
a period of up to 12 months will be made available through a provider chosen by
the Company.


9. 
REDUCTION IN SEPARATION BENEFITS FOR OTHER SEVERANCE RIGHTS



To the extent any Covered Executive under this Program is entitled to receive
benefits for severance pursuant to statutory or regulatory requirements or an
employment contract or arrangement, the benefits hereunder, which are not
intended to duplicate such benefits, will be reduced automatically to avoid any
such duplication.  The determination of the reduction is the responsibility of
the Company’s Vice President of Human Resources whose decision will be final and
binding on both the Company and the covered executive.
 
 
2

--------------------------------------------------------------------------------

 
 
III.  Non-Compete, Waiver & Release


10. 
REQUIRED WAIVER AND RELEASE



IT IS A CONDITION OF ELIGIBILITY TO RECEIVE BENEFITS UNDER THIS PLAN that a
Covered Executive (A) immediately return all Company property, documents and
computer records, and any related materials that the Covered Executive may
possess prior to the Termination Date, and (B) execute and deliver to the
company a “Waiver and Release” in the form attached as an Exhibit to this
Program in a timely manner, and not revoke the Waiver and Release during the
time provided to do so.    If the Covered Executive elects not to execute and
deliver the Waiver and Release, or elects to revoke the Waiver and Release, no
benefits pursuant to the  Program will be payable.   The Waiver and Release
includes an understanding and agreement that (1) should the Covered Executive
become employed by a company that: competes with the Company (other than
employment with a subsidiary or division of such competitor that is not in any
of the markets or product lines as the Company) or otherwise engage in an
enterprise that involves competition with the Company for a period of 12 months
following termination; or (2) directly or indirectly participate in the
solicitation or recruitment of any Company employees for a period of 12 months
following termination, the Covered Executive will cease to be entitled to
receive any further separation benefits under the Program.
 
IV.  Applicability and Impact of Section 409a of the Internal Revenue Code


11.
SECTION 409A COMPLIANCE



 
(a)
It is intended that this Executive Severance Program be interpreted and
administered consistent with Section 409A of the Internal Revenue Code and the
regulations issued thereunder.



 
(b)
Under the requirements of Section 409A of the Internal Revenue Code, because the
Company is publicly traded, if a Covered Executive is a “specified employee” and
the total amount of separation allowance payments payable in the first six
months following the Covered Executive’s Termination  under this and any other
program, policy, plan or agreement with the Company and/or any of its
affiliatesexceeds an applicable limit and all payments will not be made within
2½ months following the end of the calendar year in which the Covered
Executive’s employment was terminated, then the Company is required to delay any
payment that would cause the applicable limit to be exceeded and the payments
will resume, without interest, beginning with the first regular payroll cycle
that is six months following Termination.  The applicable limit under Section
409A is an amount equal to the lesser of (A) two times the Covered Executive’s
base annual rate of salary during the calendar year immediately preceding the
year of his or herTermination and (B) $500,000 (for 2012), subject to adjustment
for later years under the Internal Revenue Code.



 
(c)
The Company’s Vice President of Human Resources will identify the Covered
Executives who are specified employees in accordance with any method permitted
under Section 409A and will advise a Covered Executive if any applicable delay
applies to him or her.



 
(d)
Notwithstanding anything of the contrary in this Program, if any payment of
separation benefits under this Program would subject the Covered Executiveto
additional taxes and interest under Section 409A of the Internal Revenue Code
because the timing of such payments is not delayed for the first six months
following a Covered Executive’s Termination of employment with the Company, then
any such payments will be accumulated and paid in equal monthly installments,
without interest, beginning on the first business day that is six months
following Termination.



 
(e)
For purposes of Section – 409A, Termination under this program will have the
same meaning as a “separation from service” under Section 409A of the Internal
Revenue Code.  For example, if a Covered Executive will be providing significant
post-termination consulting services to the Company or any of its affiliates,
his or her Termination may not be considered to occur for purposes of this
Program until the consulting arrangement ends.  Further, for purposes of Section
409A of the Internal Revenue Code, installments of separation allowance payments
will be treated as separate payments.



 
3

--------------------------------------------------------------------------------

 


V.   Administration

 
12. 
PROGRAM AMENDMENT AND TERMINATION

 
The Company reserves the right to amend, modify, suspend or terminate this
Program, in whole or in part, at any time.  The Company does not promise the
continuation of any program.  Circumstances which might cause the Company to
amend or terminate the Executive Severance Program include, but are not limited
to, changes in law mandating that this Program be revised in certain respects, a
determination by the Company that the Program’s provisions or some of them may
no longer be suitable as a result of changes in the circumstances of Cameron or
of its employees or changes in financial circumstances or significant adverse
changes in Cameron's financial circumstances.
 
13. 
RESPONSIBILITIES



The general administration of this Program is the responsibility of the
Company’s Vice President of  Human Resources who has final and binding authority
to administer, and the overall responsibility to effectuate the terms and
conditions of and for the day-to-day administration of this Program in
accordance with its stated terms.  These responsibilities may be delegated to
other person or persons including group personnel where appropriate, and such
delegation to be effectuated must be in writing.
 
 
4

--------------------------------------------------------------------------------

 


WAIVER AND RELEASE
 
In consideration of CAMERON INTERNATIONAL CORPORATION'S (the “Company’s”)
agreement to provide me with separation benefits under its Executive Severance
Program,   (the Program), and subject to the terms and conditions of
the  Program, I hereby waive and release Cameron International Corporation, its
past, present, and future owners, parents, subsidiaries, and affiliates, and
their respective past, present, and future directors, shareholders, officers,
employees, agents, insurance carriers, administrators, legal representatives and
all benefit plans sponsored by any of them (except for benefits under the Plan
and any pension plan), past or present (individually and collectively, the
“Released Parties”), from liability for any and all claims, damages, actions,
rights, demands and causes of action of any kind that I now have or may have
against the Released Parties, including without limitation all claims related to
my employment or the termination of my employment by the Company, whether known
or unknown, arising under any federal, state or local fair employment or
discrimination laws, including but not limited to, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act, the Family Medical Leave Act, the Americans With
Disabilities Act (“ADEA”), the Worker Adjustment and Retraining Notification
Act, and any applicable state’s or locality’s fair employment statutes, any
other local, state or federal wage and hour law.  I further waive and release
any claims or demands arising under any other federal, state or local law,
including but not limited to, common law claims relating to breach of contract,
wrongful or constructive discharge, violation of public policy, and common law
tort.  This Waiver and Release (also referred to as this “Agreement”) excludes
any claims for medical or income replacement benefits for work-related injuries
currently pending or permitted by law and further excludes any pension or
unemployment compensation benefits to which I may be otherwise entitled.  This
Agreement does not apply to any rights or claims that may arise after its
effective date.  In addition, nothing in this Agreement prevents me from filing
any non-legally waivable claim (including a challenge to the validity of this
agreement) with the Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agencies or participating in any investigation or
proceeding conducted by the EEOC or comparable state or local agencies; however,
I understand and agree that I am waiving any and all rights to recover any
monetary or personal relief or recovery as a result of such EEOC or comparable
state or local agency proceeding or subsequent legal actions.


I acknowledge that this Agreement is not intended to indicate that such claims
exist or that, if they do exist, they are meritorious.  Rather, it is simply an
agreement that, in return for the severance benefits as stated in the Program,
any and all potential claims of this nature that I may have against any of the
Released Parties, regardless of whether they actually exist, regardless of
whether they are known or unknown to me at this time, are expressly settled,
compromised, and waived.


By signing this agreement, I am, and I understand and agree that I am, bound by
it.  Anyone who succeeds to my rights and responsibilities, such as heirs or the
executor of my estate, is also bound by this agreement.  This release also
applies to any claims brought by any person or agency or class action under
which I may have a right or benefit.  I represent and warrant that no other
person or entity has any interest in or been assigned any interest in claims or
causes of action, if any, I may have against any of the Released Parties and
which I am now releasing in their entirety.


I agree and acknowledge that the only benefits to which I am entitled in
association with the termination of my employment with the Company and any of
its affiliates are the benefits stated in the Program and that I am not entitled
to any additional benefits under any other policy, plan or agreement of the
Company or any Released Party in connection with my termination, including but
not limited to any employment or severance agreement between me and any Released
Party or any other benefits under any other severance, retention, bonus or
incentive plan of the Company or any of its affiliates, shareholders or
predecessors (except for benefits under the Program, any written exceptions to
equity and/or incentive plans, and any Company pension plan).  I further
acknowledge that I have received reimbursement for all reimbursable business
expenses I incurred on behalf of the Company or any of its affiliates.  I also
acknowledge that I have been paid all wages owed to me by any Released Party up
until the day that I signed this Agreement and that I have been provided all
leaves (paid and unpaid) to which I was entitled during the term of my
employment.
 
 
5

--------------------------------------------------------------------------------

 
 
I have signed this agreement voluntarily and without coercion or duress.  I
understand the final and binding effect of this agreement and agree to each of
its terms.  I acknowledge that the only promises made to me to sign this
agreement are those stated in the Program and that no other understanding
concerning the subject matter of this agreement, whether oral or written,
exists.  I have been advised to consult with an attorney prior to executing this
agreement and I have been given at least twenty-one (21) days to consider this
agreement before signing (or forty-five (45) days in the case of any employment
termination program offered to a group or class of employees).  If I sign this
agreement, I understand that I have seven (7) days after the date I sign to
revoke, in writing, this agreement.  Any such revocation must be delivered to my
Human Resources Representative to be effective.  This agreement will not become
effective or enforceable until this seven (7) day period has expired.  I further
acknowledge that I have carefully read the Program and this agreement,
understand their terms, and I am voluntarily accepting the Company’s offer of
benefits under that Program.  I understand that the severance benefits provided
under the Program are valuable consideration to which I would not otherwise be
entitled, but are solely in return for the waiver of rights and claims stated in
this agreement.


I further understand and agree that my entitlement to separation benefits
provided under the Program is contingent on my choice to not: (1) become
employed by a company that  competes with the Company (other than employment
with a subsidiary or division of such competitor that is not in any of the
markets or product lines as the Company) or otherwise engage in an enterprise
that involves competition with the Company for a period of 12 months following
termination; and/or (2) directly or indirectly, participate in the solicitation
or recruitment of any Company employees for the 12-month period following
termination.  I expressly acknowledge and agree that if I choose not to follow
either or both of these restrictions, I will cease to be entitled to receive any
further separation benefits under this Program.


Based upon the signing of this agreement, I further agree not to commence any
lawsuit against any Released Party for matters covered by this agreement, nor to
participate in any such action other than as required by law (except as
necessary to protect my rights under this agreement).  I represent that, as of
the effective date of this agreement, I have not brought or joined any lawsuit
or filed any charge or claim against any Released Party in any court or before
any government agency.  Should any provision of this agreement be declared
invalid by a court of competent jurisdiction, the remaining provisions will
remain in full force and effect.  The Company and I agree that the
noncompetition restrictions provided above is reasonable and necessary to
protect the proprietary information of Company and its
affiliates.  Nevertheless, if that restriction is found by a court of competent
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, the court will modify the restrictions so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.


This agreement will be governed by and construed in accordance with the laws of
the State of Texas, without regard to conflicts of law principles thereof.


Signed by:
             
Printed Name:
             
Dated:
             
Company Representative:
             
Dated:
     

 
 

--------------------------------------------------------------------------------